Per Curiam:

J. B. Lane sued the Barber Asphalt Paving Company and the Metropolitan Street Car Company for damages to his person and property alleged to have been caused by a collision of a team and wagon he was driving in the night-time with an obstruction the two companies had negligently placed in a public street of Kansas City, Kan., and had negligently left therein without danger-signals and without any guard. There was evidence tending to prove'that the Metropolitan Street Car Company caused the obstruction to be placed in the street and was alone liable. Other evidence tended to show that the Barber Asphalt Paving Company was alone guilty of the negligence charged. At the close of the evidence Lane dismissed the action as to the Metropolitan company, and recovered a judgment for $400 against the plaintiff in error.
The principal errors complained of are the refusal of the court to sustain a demurrer to the plaintiff’s evidence and peremptorily instruct the jury for the defendant. We have examined the evidence and find it sufficient to justify the submission of the case to' the jury for decision.
Error is also assigned in the refusal to give an instruction requested and in the giving of another to which the plaintiff in error excepted. We are unable to discover any substantial error in either ruling. Nor does there seem to be any new or unusual legal question involved therein to justify extended discussion.
The judgment of the court is affirmed.
Porter, J., not sitting, having been of counsel.